     Case 5:18-cv-01336 Document 48 Filed 11/06/19 Page 1 of 4 PageID #: 391



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


KOMATSU FINANCIAL LIMITED PARTNERSHIP,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:18-cv-01336

KIRBY LAND COMPANY, INC.,

                              Defendant.



                             AMENDED SCHEDULING ORDER


       For reasons appearing to the Court, the Scheduling Order previously entered is

AMENDED as follows:

       1)      Settlement Meeting: No later than January 6, 2020, the parties and their lead

trial counsel shall meet and conduct negotiations looking toward the settlement of the action, and

counsel will be prepared at the pretrial conference to certify that they have done so. Counsel for

the plaintiff shall take the initiative in scheduling the settlement meeting, and all other counsel

shall cooperate to effect such negotiations. Any mediation scheduled by the parties must be

concluded no later than the settlement meeting date. If the action is not settled during the

settlement meeting or mediation session, and if there is no order or stipulation to the contrary,

counsel and unrepresented parties shall make all Rule 26(a)(3) disclosures at the conclusion of the

meeting or session.




                                                1
    Case 5:18-cv-01336 Document 48 Filed 11/06/19 Page 2 of 4 PageID #: 392



       2)      Motions in Limine: All motions in limine shall be filed and served by January

13, 2020, with responses due by January 20, 2020.

       3)      Proposed Integrated Pretrial Order: The plaintiff portion of the proposed

integrated pretrial order shall be submitted to opposing counsel by January 9, 2020, who shall

then prepare and complete the opposing portion thereof and submit the proposed integrated pretrial

order, signed by all counsel, to the Court for entry no later than January 16, 2020. The proposed

integrated pretrial order, signed by all counsel and unrepresented parties, shall set forth the matters

listed in Local Rule of Civil Procedure 16.7(b).

       4)      Pretrial Conference: A pretrial conference shall be held on February 3, 2020, at

11:00 a.m. at which lead trial counsel shall appear fully prepared to discuss all aspects of the case.

Individuals with full authority to settle the case for each party shall be present in person.

       5)      Proposed Charges to the Jury: The original and one copy of proposed jury

instructions, numbered and in charge form, on substantive theories of recovery or defense, on

damages and on evidentiary matters peculiar to the case, and special interrogatories, if any be

appropriate to the case, requested by counsel for submission to the jury, together with a verdict

form, shall be exchanged by counsel and submitted to the presiding District Judge by February

18, 2020. On that same date, the proposed jury instructions and verdict form shall also be

submitted to the presiding District Judge in Word compatible format or emailed to chambers

according to instructions provided by the Court’s law clerk.

       6)      Final Settlement Conference: A final settlement conference, attended by all

unrepresented parties and by lead trial counsel for each represented party, shall be held on

February 24, 2020, at 1:30 p.m., or as earlier directed by the Court. Individuals with full

authority to settle the case for each party shall be present in person.

                                                   2
    Case 5:18-cv-01336 Document 48 Filed 11/06/19 Page 3 of 4 PageID #: 393



        7)     Trial: Trial of this action shall be held on February 25, 2020, at 9:00 a.m.,

before the undersigned. Trial will commence upon completion of jury selection in any other case

scheduled for this date. This case is presently the fourth case on the trial docket for that week.

        8)     Failure to Appear or Negotiate: Should lead trial counsel fail to appear at any

pre-trial conference or otherwise fail to meet and confer in good faith with opposing counsel as

required in the “Settlement Meeting” paragraph above, or should a party or his authorized

representative fail to appear or be available at any conference or otherwise fail to meet and confer

in good faith as required in the “Settlement Meeting” paragraph above, appropriate sanctions may

be imposed, including, but not limited to, sanctions by way of imposition of attorney fees against

the attorney and/or his client pursuant to Fed R Civ P Rule 16(f).

The dates listed above are summarized in the following table:

                Deadline                             Date
Dispositive motions deadline              11/08/2019
Response to dispositive motions           11/20/2019
Reply to response to dispositive motions 11/27/2019
Settlement meeting                        01/06/2020
Motion in limine deadline                 01/13/2020
Responses for motions in limine           01/20/2020
Proposed pretrial order to defendant      01/09/2020
Integrated pretrial order                 01/16/2020
Pretrial conference                       02/03/2020 11:00 AM
Proposed jury charge                      02/18/2020
Final settlement conference               02/24/2020 1:30 PM
Trial                                     02/25/2020 9:00 AM


        IT IS SO ORDERED.




                                                 3
    Case 5:18-cv-01336 Document 48 Filed 11/06/19 Page 4 of 4 PageID #: 394



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        November 6, 2019




                                             4
